UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: W.P. Stewart & Co. Growth Fund Semi-Annual Report (Unaudited) June 30, 2011 May not be distributed unless accompanied with or preceded by a current prospectus. W.P. Stewart & Co. Growth Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Fund Expenses 4 Fund Profile 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 W.P. Stewart & Co. Growth Fund SEMI-ANNUAL REPORT TO SHAREHOLDERS as of June 30, 2011 Investment Advisor’s Comments The Fund’s net asset value per share closed on June 30, 2011 at $16.34, given the impact of a 10 for 1 split that took place on April 29, 2011.This represents a total investment return of 0.94% for the first six months of the year compared to a total return of 6.02% for the S&P 500 Index over the same period.While we are disappointed with the short term results, we take comfort that the longer term results are competitive against the S&P 500 benchmark and have seen better relative performance in July. The first half of 2011 was an uncertain time given a slower than expected economic recovery, political wrangling in the US and Europe and a natural disaster in Japan.The key issue in the second half of 2011 will likely be the pace of economic recovery.On this front, we are optimistic but do believe that a period of constrained growth, meaning 2 – 3% real GDP, will likely be with us for a prolonged period of time.The two main drivers of this conservative view are the slow pace of hiring by Corporate America and the reduced likelihood of further stimulus by the US Government given budgetary pressures. Before you get concerned that we are negative about equity markets, I’d like to put forth three reasons we are actually enthusiastic regarding the prospects for equities.The first is that corporate profit growth appears to remain strong.Growth in the second quarter, which companies are two-thirds finished reporting, is showing approximately 18% overall earnings growth for the S&P 500.While we expect this growth to slow as the year progresses, it should remain above 10% according to the analyst consensus.This is compelling earnings growth. The second support for the market is equity valuations that look attractive on an absolute basis and relative to history.The current price/earnings ratio (P/E) on consensus estimates is just over 12 times 2012 projected numbers.This represents an earnings yield1 of over 8% assuming all earnings were available to be paid out to shareholders.This P/E is also close to the bear market lows in March of 2009 while the outlook appears to us to be considerably brighter.Historically, P/E’s have ranged between 12 to 25 times, so this has been a floor previously. The third supporting argument for equities is the seemingly anemic returns offered by other asset classes.With the S&P 500 offering close to a 2% dividend yield2 plus any earnings growth, it makes little sense to us that investors continue to pull money from equity products and place the proceeds in bond and cash products.We believe that those with the conviction to invest in equities today will be rewarded. While we do believe equities are compelling, to us the best strategy remains a concentrated portfolio where one has high conviction in all your holdings rather than “filler” as one of our founders, Bob Kahn, used to say.We do have that conviction and believe many of our holdings will grow through most tough environments. We continue to seek out dynamic growth companies that have their own engines of growth rather than relying on the broader economic environment to drive earnings. Looking more closely at individual companies, the stocks that most positively impacted performance during the first half of the year were MasterCard, Polo Ralph Lauren and Praxair.MasterCard has rebounded nicely on the back of strong fundamentals and a more favorable interpretation by the Fed of the Durbin Amendment.Polo Ralph Lauren continues to post dynamic gains as the luxury consumer worldwide remains healthy.Finally, Praxair had a solid first half as their backlog of projects is growing which provides good visibility on earnings growth for the next few years. 1 “Earnings Yield” is defined as the earnings per share for a given period divided by the current market price per share. The earnings yield (which is the inverse of the P/E ratio) shows the percentage of each dollar invested in the stock that was earned by the company. 2 “Dividend Yield” is defined as the company’s annual dividend payments divided by its market cap, or the dividend per share divided by the price per share. 1 W.P. Stewart & Co. Growth Fund SEMI-ANNUAL REPORT TO SHAREHOLDERS as of June 30, 2011 The stocks that most detracted from performance during the first half of the year were Staples, Urban Outfitters and Google.Staples and Urban Outfitters were hurt by the softer economic backdrop as employment trends remained weak, thereby hurting sales at Staples.We have eliminated this position as we don’t see sustained sales growth without a strong economic rebound…something we are not expecting.Urban Outfitters was also affected by soft consumer trends as well as a slight fashion miss at their Urban Outfitters and Anthropologie stores.We are seeing better execution in the stores and have confidence that this management team will get the fashion right so we still own this position.Google hurt us in the first half but has subsequently rebounded as 2Q sales and earnings were well above expectations.We continue to hold a significant position in the shares. We look forward to reporting on our progress as the year unfolds.While it can be unnerving holding equities given the short term negative media barrage, we believe equities remain attractive and investors will be rewarded for their loyalty to the asset class.Please don’t hesitate to contact us if you have any questions. James T. Tierney, Jr. Portfolio Manager WPS Advisors, Inc. New York, NY July 2011 Note: The views expressed above reflect those of the Investment Advisor only through the end of the period stated above.The Investment Advisor’s views are subject to change at any time based on market and other conditions.These views are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Your fund shares can go down in value, so you may lose money by investing in the Fund. The price of the Fund’s shares may be more volatile than the price of shares of funds investing in other types of equity securities or in primarily fixed income securities. The price of growth stocks may be particularly volatile. The Fund is a “non-diversified” investment company, which means that the Fund may invest a larger portion of its assets in fewer companies than a diversified investment company. This increases the risks of investing in the Fund since the performance of each stock has a greater impact on the Fund’s performance. Past performance is not indicative of future results. 2 W.P. Stewart & Co. Growth Fund FUND PERFORMANCE at June 30, 2011 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund with a similar investment in the S&P 500 Index over a ten year period.Results include the reinvestment of all dividends and capital gains.The S&P 500 Index is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices.You cannot invest directly in an index.The index does not reflect expenses, fees or sales charge, which would lower performance. Average Annual Total Returns (for the periods ended June 30, 2011) One Year Three Years Five Years Ten Years W.P. Stewart & Co. Growth Fund 27.91% 6.25% 2.89% 2.91% S&P 500 Index 30.69% 3.34% 2.94% 2.72% Gross and net expense ratios for the Fund were 2.01% and 1.41%, respectively, as of 6/30/11.The Advisor has contractually agreed to limit the Fund's net expense ratio to 1.49% of its total net assets through April 30, 2012 (reduced from 1.49% on May 1, 2011). The performance for the period December 31, 2000 through November 30, 2009, reflects the historical performance of the W.P. Stewart & Co. Growth Fund, Inc., a Maryland corporation (the “Predecessor Fund”).Effective as of the close of business on November 30, 2009, the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same investment advisor. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has agreed to waive its fees and/or reimburse expenses to limit the net expense ratio to 1.23% (reduced from 1.49% on May 1, 2011) of its total net assets; absent such agreement, the Fund's returns would have been lower. 3 W.P. Stewart & Co. Growth Fund FUND EXPENSES – June 30, 2011 (Unaudited) Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other Fund expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 1/1/11 to 6/30/11. Actual Expenses The information in the table under the headings “Actual Performance” provides actual account values and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate column for your share class, in the row entitled “Expenses Paid during Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the tables under the headings “Hypothetical (5% annual return before expenses)” provides hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (load) or contingent deferred sales charges.Therefore, the information under the headings “Hypothetical (5% annual return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Expenses Paid During Period* Actual Performance Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.41%, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period divided by 365.The expense ratios reflect an expense limitation.Assumes all dividends and distributions were reinvested. 4 W.P. Stewart & Co. Growth Fund FUMD PROFILE June 30, 2011 (Unaudited) The information below gives you a snapshot of the Fund at the end of the reporting period. The Fund is actively managed and the composition of its portfolio will change over time. Portfolio Sectors* % of Fund's Net Assets *For reporting purposes, industry classifications are combined in the Portfolio Sectors chart. For industry classifications, please see the Schedule of Investments. Top Ten Stocks as of June 30, 2011 % of Fund's Net Assets Apple, Inc. 7.9% Amphenol Corp. - Class A 7.7% Mastercard, Inc. - Class A 7.5% Praxair, Inc. 7.3% Polo Ralph Lauren Corp. 6.7% Yum! Brands, Inc. 6.5% Google, Inc. - Class A 6.1% IntercontinentalExchange, Inc. 4.8% PepsiCo., Inc. 4.8% ANSYS, Inc. 4.8% 5 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Name of Issuer and Title of Issue Shares Value COMMON STOCKS - 97.6% Aerospace/Defense Equipment - 4.6% United Technologies Corp. $ Commercial Services - 11.4% Mastercard, Inc. - Class A Verisk Analytics, Inc. - Class A * Computers/Software - 19.8% ANSYS, Inc. * Apple, Inc. * NetApp, Inc. * Oracle Corp. Consumer Products - 4.6% Procter & Gamble Co. Electronics - 7.7% Amphenol Corp. - Class A Finance & Banking - 9.5% Charles Schwab Corp. IntercontinentalExchange, Inc. * Food & Beverages - 4.8% PepsiCo, Inc. Industrial Gases - 7.3% Praxair, Inc. Internet - 6.1% Google, Inc. - Class A * Restaurants - 6.5% Yum! Brands, Inc. 6 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS (Continued) June 30, 2011 (Unaudited) Name of Issuer and Title of Issue Shares Value COMMON STOCKS - (Continued) Retail - 15.3% Polo Ralph Lauren Corp. $ Target Corp. Urban Outfitters, Inc. * TOTAL COMMON STOCKS - (Cost $12,575,986) Principal Amount SHORT-TERM INVESTMENTS - 2.5% UMB Money Market Fiduciary, 0.01%‡ $ TOTAL SHORT-TERM INVESTMENTS - (Cost $426,396) Total Investments - (Cost $13,002,382) -100.1% Liabilities less Other Assets - (0.1%) ) Net Assets - 100.0% $ *No dividends paid on security. ‡ The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to the Financial Statements. 7 W.P. Stewart & Co. Growth Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Assets Investments in securities, at value (cost $13,002,382) $ Receivables: Securities sold Dividends and interest Prepaid expenses Total assets Liabilities Payables: Securities purchased Due to Advisor Administration fees Custody fees Fund accounting fees Transfer agent fees Trustees fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Net asset value per share [$16,758,879/1,025,924 shares outstanding] $ See accompanying Notes to Financial Statements. 8 W.P. Stewart & Co. Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2011 (Unaudited) Investment Income Income Dividends $ Interest 15 Total income Expenses Advisory fee Administration fees Transfer agent fees Fund accounting fees Registration fees Audit fees Legal fees Shareholder reporting fees Chief compliance officer fees Trustees fees and expenses Custody fees Miscellaneous Insurance fees Total expenses Expenses reimbursed by the Advisor ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 W.P. Stewart & Co. Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 (Unaudited) Year Ended December 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income - ) Total distributions to shareholders - ) Capital Transactions Proceeds from shares sold Reinvestment of distributions - Redemption fees 40 1 Cost of shares repurcahsed ) ) Net change in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets Beginning of period End of period $ $ Accumulated net investment loss $ ) $ - Capital Share Activity Shares sold Increase in shares from stock split - Shares reinvested - Shares redeemed ) ) Net increase (decrease) ) See accompanying Notes to Financial Statements. 10 W.P. Stewart & Co. Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each year. For the six months ended June 30, 2011 Year Ended Decmber 31, (Unaudited) Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss) ) ) Decrease from stock split(3) ) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less Distributions: From net investment income - ) - From net realized gain - - - Total distributions - ) - Remption Fee: - (a) - (a) - (a) Redemption fee proceeds - - - Net asset value, end of period $ $ $ Total return %* % % Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets Before fees reimbursed by the Advisor % % % After fees reimbursed by the Advisor % % % Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Advisor -1.08
